ORDER *
Petitioner has filed a direct appeal seeking review of her removal from employment with the Library of Congress. Because the Library is part of the Legislative Branch, its employees are not in the competitive service, 5 U.S.C. § 2102, and may not appeal adverse actions to the Merit Systems Protection Board (Board).
Our jurisdiction to consider appeals of adverse actions is limited to those determined in final decisions of the Board. 5 U.S.C. §§ 7703(b)(2); 7703(d); 28 U.S.C. § 1295(a)(9). This court is therefore without jurisdiction to consider the present appeal. It is therefore
ORDERED:
- Respondent’s motion to dismiss is granted.

This Order was issued in unpublished form on September 9, 1985. It is converted to published form in response to respondent’s motion filed September 23, 1985.